Name: Regulation (EEC) No 2267/72 of the Commission of 26 October 1972 amending Regulation (EEC) Nos 1108/68 and 685/69 as regards payment for skimmed-milk powder and butter bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 Official Journal of the European Communities No L 244/22 Official Journal of the European Communities 27.10.72 REGULATION (EEC) No 2267/72 OF THE COMMISSION of 26 October 1972 amending Regulation (EEC) Nos 1108/68 and 685/69 as regards payment for skimmed ­ milk powder and butter bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be added to Article 1 of Regulation (EEC) No 1108/68 : '3 . The skimmed-milk powder referred to in paragraph 1 shall be paid for not later than one month after the day on which it was taken over by the intervention agencv.' THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1411/71,2 and in particular Articles 6 (7 ) and 7 (5 ) thereof; Whereas Commission Regulation (EEC) No 1108/683 of 27 July 1968 on detailed rules of application for public storage of skimmed-milk powder, as last amended by Regulation (EEC) No 1520/70,4 and Commission Regulation (EEC) No 685/695 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 872/72,6 contain no special provisions as regards conditions of payment for skimmed-milk powder and butter , respectively, bought in by intervention agencies ; whereas, if the Member States were to act very differently in this respect, distortions of competition could arise; whereas a deadline must therefore be fixed for payment in respect of products delivered to intervention agencies ; Article 2 The following paragraph shall be added to Article 5 of Regulation (EEC) No 685/69 : '5 . Butter bought in by the intervention agency shall be paid for not later than one month after the day on which it was taken over by the intervention agency.' Article 3 ¢ This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1972 . For the Commission The President S. L. MANSHOLT 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971 , p . 4. 3 OJ No L 184, 29.7.1968, p. 34. 4 OJ No L 167, 30.7.1970, p . 25 . 5 OJ No L 90, 15.4.1969, p . 12 . 6 OJ No L 101 , 28.4.1972, p . 30 . 9